     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 1 of 41 Page ID #:1



      LAW OFFICES OF DALE K. GALIPO
1     Dale K. Galipo (SBN 144074)
       dalekgalipo@yahoo.com
2     Marcel F. Sincich, Esq (SBN 319508)
       msincich@galipolaw.com
3     21800 Burbank Blvd., Suite 310
      Woodland Hills, CA 91367
4
      Attorneys for Plaintiffs
5
6
7                          UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
       DONNELEY RABOT; DANELLE              CASE No.: 2:20-cv-10562
10     RABOT; DAPHNE RABOT;
11     DESIREE RABOT,                       PLAINTIFFS’ COMPLAINT FOR
                                            DAMAGES
12                  Plaintiffs,             1. 42 U.S.C. § 1983 (Fourth
                                                Amendment – Unreasonable
13                                              Search/Unlawful Entry)
             v.                             2. 42 U.S.C. § 1983 (Fourth
14
                                                Amendment – Unreasonable
15     COUNTY OF LOS ANGELES; and               Detention)
       DOES 1-10, inclusive,                3. 42 U.S.C. § 1983 (Fourth
16                                              Amendment – Excessive Force)
                                            4. 42 U.S.C. § 1983 (Fourth
17                  Defendants.                 Amendment – Denial of Medical
                                                Care)
18                                          5. 42 U.S.C. § 1983 (Fourteenth
                                                Amendment – Denial of Familial
19                                              Relationship)
                                            6. 42 U.S.C. § 1983 (Municipal
20                                              Liability – Unconstitutional Custom,
                                                Practice, or Policy)
21                                          7. 42 U.S.C. § 1983 (Municipal
                                                Liability – Failure to Train)
22
                                            8. 42 U.S.C. § 1983 (Municipal
23                                              Liability – Ratification)
                                            9. False Arrest/False Imprisonment
24                                          10. Battery (Survival/Wrongful Death)
                                            11. Negligence (Wrongful
25                                              Death/Negligent Infliction of
                                                Emotional Distress)
26                                          12. Violation of Cal. Civil Code § 52.1
27                                          DEMAND FOR JURY TRIAL
28
                                            1               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 2 of 41 Page ID #:2




1                            COMPLAINT FOR DAMAGES
2           COME NOW, Plaintiffs DONNELEY RABOT; DANELLE RABOT;
3     DAPHNE RABOT; and DESIREE RABOT for their Complaint against COUNTY
4     OF LOS ANGELES; and DOES 1-10, inclusive and hereby alleges as follows:
5
6                                   INTRODUCTION
7           1.    This civil rights and state tort action seeks compensatory and
8     punitive damages from Defendants for violating various rights under the
9     United States Constitution and state law in connection with the shooting of
10    Decedent, DOMINADOR RABOT, on October 22, 2019. The Defendants
11    are liable under state law pursuant to Gov’t Code §§ 815.2(a) and 820(a),
12    and Cal. Civil Code § 52.1. The Defendants are liable under the Constitution
13    of the United States pursuant to the Fourth and Fourteenth Amendments
14    brought under 42 U.S.C. § 1983.
15          2.    Defendant probation officers caused Plaintiffs’ and
16    DOMINADOR RABOT’S injuries when they used excessive and
17    unreasonable force and killed DOMINADOR RABOT.
18          3.    Does 1-7, inclusive, (“DOE OFFICERS”) caused various injuries
19    herein by integrally participating or failing to intervene in the incident, and
20    by engaging in other acts and/ or omissions around the time of the incident.
21          4.    Defendants COUNTY OF LOS ANGELES and DOES 8-10,
22    inclusive, also caused various injuries and are liable under state and federal
23    law and under the principles set forth in Monell v. Department of Social
24    Services, 436 U.S. 658 (1978).
25          5.    This action is in the public interest as PLAINTIFFS seek by
26    means of this civil rights action to hold accountable those responsible for the
27    shooting, and severe emotional distress inflicted by DEFENDANTS, and
28    COUNTY OF LOS ANGELES’ ratification, failure to train, and policy of
                                             1                Case No. 2:20-cv-10562
                                   COMPLAINT FOR DAMAGES
     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 3 of 41 Page ID #:3




1     inaction in the face of serious constitutional violations.
2
3                                      THE PARTIES
4           6.    At all relevant times, Decedent, DOMINADOR RABOT (“Mr.
5     RABOT”), was an individual residing in Los Angeles County, California.
6           7.    At all relevant times, Plaintiff DONNELEY RABOT was an
7     individual residing in Los Angeles County, California, and the natural son of
8     Mr. RABOT. DONNELEY RABOT brings this action both individually and
9     as successor-in-interest to Mr. RABOT.
10          8.    At all relevant times, Plaintiff DANELLE RABOT was an
11    individual residing in Los Angeles County, California, and the natural
12    daughter of Mr. RABOT. DANELLE RABOT brings this action as
13    successor-in-interest to Mr. RABOT.
14          9.    At all relevant times, Plaintiff DAPHNE RABOT was an
15    individual residing in Los Angeles County, California, and the natural
16    daughter of Mr. RABOT. DAPHNE RABOT brings this action as successor-
17    in-interest to Mr. RABOT.
18          10.   At all relevant times, Plaintiff DESIREE RABOT was an
19    individual residing in Los Angeles County, California, and the natural
20    daughter of Mr. RABOT. DESIREE RABOT brings this action as successor-
21    in-interest to Mr. RABOT.
22          11.   Defendant COUNTY OF LOS ANGELES (“COUNTY”) is and
23    was a duly organized public entity, form unknown, existing under the laws of
24    the State of California. COUNTY is a chartered political subdivision of the
25    State of California that is within this judicial district with the capacity to be
26    sued. COUNTY is responsible for the actions, omissions, policies,
27    procedures, practices, and customs of its various agents and agencies,
28    including the County of Los Angeles Probation Department. At all relevant
                                              2                Case No. 2:20-cv-10562
                                   COMPLAINT FOR DAMAGES
     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 4 of 41 Page ID #:4




1     times, Defendant COUNTY was responsible for assuring that actions,
2     omissions, policies, procedures, practices, and customs of the County of Los
3     Angeles Probation Department and its employees and agents complied with
4     the laws of the United States and the State of California. At all relevant
5     times, COUNTY was the employer of DOES 1-10, inclusive.
6           12.   Defendants DOES 1-7, inclusive, are probation officers for the
7     County of Los Angeles Probation Department (“DEFENDANT
8     OFFICERS”). At all relevant times, these Defendants were acting under
9     color of law within the course and scope of their duties as County of Los
10    Angeles Probation Department officers. At all relevant times, DOES 1-7,
11    inclusive, were acting with the complete authority and ratification of their
12    principal, COUNTY.
13          13.   Defendants DOES 8-10, inclusive, are managerial, supervisorial,
14    or policymaking employees of the County of Los Angeles Probation
15    Department who were acting under color of law within the course and scope
16    of their duties as supervisorial officers for the County of Los Angeles
17    Probation Department. DOES 8-10, inclusive, were acting with the complete
18    authority of their principal, COUNTY.
19          14.   PLAINTIFFS are ignorant of the true names and capacities of
20    Defendants DOES 1-10, inclusive, and therefore sues these DEFENDANTS
21    by such fictitious names. PLAINTIFFS will amend the complaint to allege
22    the true names and capacities of those defendants when the same has been
23    ascertained. PLAINTIFFS are informed believes, and on that basis alleges,
24    that DOES 1-10, inclusive, and each of them, are responsible in some
25    manner for the occurrences alleged herein and proximately caused
26    PLAINTIFFS’ damages.
27          15.   On information and belief, DOES 1-10, inclusive, were at all
28    relevant times residents of the County of Los Angeles, California.
                                             3               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 5 of 41 Page ID #:5




1            16.   PLAINTIFFS are informed and believe, and on that basis
2     alleges, that DEFENDANTS acted at all times mentioned herein as the actual
3     and/or ostensible agents, employees, servants or representatives of each
4     other and, in doing the activities alleged herein, acted within the scope of
5     their authority as agents and employees, and with the permission and consent
6     of each other.
7            17.   PLAINTIFFS are informed and believe, and on that basis
8     alleges, that at all times mentioned herein all DEFENDANTS acted under
9     color of law, statute, ordinance, regulations, customs and usages of the State
10    of California and COUNTY.
11           18.   All DEFENDANTS who are natural persons, including DOES 1-
12    10, inclusive, are sued individually and/or in his/her capacity as officers,
13    deputies, investigators, sergeants, captains, commanders, supervisors, and/ or
14    civilian employees, agents, policy makers, and representatives of the
15    COUNTY and the County of Los Angeles Probation Department.
16           19.   PLAINTIFF DONNELEY RABOT suffered severe emotional
17    distress as a direct and proximate result of the actions and inactions of
18    Defendant DOES 1-10, inclusive. Defendant DOES 1-10, inclusive, are
19    directly liable for PLAINTIFF DONNELEY RABOT’S injuries under state
20    law.
21           20.   Mr. RABOT suffered serious bodily injury and death as a direct
22    and proximate result of the actions and inactions of Defendant DOES 1-10,
23    inclusive. Defendant DOES 1-10, inclusive, are directly liable for Mr.
24    RABOT’S injuries under federal law pursuant to 42 U.S.C. § 1983 and state
25    law.
26           21.   Plaintiffs DONNELEY RABOT; DANELLE RABOT; DAPHNE
27    RABOT; and DESIREE RABOT suffered the loss of their natural father as a
28    direct and proximate result of the actions and inactions of Defendant DOES
                                             4                Case No. 2:20-cv-10562
                                   COMPLAINT FOR DAMAGES
     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 6 of 41 Page ID #:6




1     1-10, inclusive. Defendant DOES 1-10, inclusive, are directly liable for
2     PLAINTIFFS’ under federal and state law.
3           22.     On April 3, 2020, PLAINTIFFS timely served their claims for
4     damages with the COUNTY pursuant to applicable sections of the California
5     Government Code.
6           23.     On May 26, 2020, PLAINTIFFS’ claims were denied by
7     COUNTY by written notices of rejection of claims.
8
9                              JURISDICTION AND VENUE
10          24.     The Court has jurisdiction over PLAINTIFFS’ federal law claims
11    pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3)-(4) because PLAINTIFFS
12    assert claims arising under the laws of the United States including 42 U.S.C.
13    § 1983 and the Fourth Amendment of the United States Constitution. This
14    Court has supplemental jurisdiction over PLAINTIFFS’ state law claims
15    pursuant to 28 U.S.C. § 1367(a), because those claims are so related to the
16    federal claims that they form part of the same case or controversy under
17    Article III of the United States Constitution.
18          25.     Venue in this judicial district is proper pursuant to 28 U.S.C. §
19    1391(b), because all incidents, events, and occurrences giving rise to this
20    action occurred within this district.
21
22                  FACTS COMMON TO ALL CLAIMS FOR RELIEF
23          26.     PLAINTIFFS repeat and re-allege each and every allegation of
24    paragraphs 1 through 25, inclusive, as if fully set forth herein.
25          27.     On October 22, 2019, at approximately 12:45 p.m.,
26    DEFENDANT OFFICERS arrived at Mr. RABOT’s house, in Carson,
27    California.
28          28.     Mr. RABOT’S four children lived with him at the residence at
                                              5                Case No. 2:20-cv-10562
                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 7 of 41 Page ID #:7




1     the time. Plaintiff DONNELEY RABOT was home in his room when the
2     DEFENDANT OFFICERS arrived.
3              29.   The DEFENDANT OFFICERS forcibly and unlawfully entered
4     Mr. RABOT’s home from the back of the house without consent, permission,
5     adequate presentation of warrant, exigent circumstances, or even a notice to
6     Mr. RABOT regarding their arrival at his home.
7              30.   The DEFENDANT OFFICERS escalated the situation then used
8     excessive and unreasonable force, including deadly force, against Mr.
9     RABOT when the DEFENDANT OFFICERS fired multiple bullets striking
10    Mr. RABOT.
11             31.   The DEFENDANT OFFICERS failed to give adequate
12    commands to Mr. RABOT, and failed to give Mr. RABOT an opportunity to
13    comply with commands prior to their use of excessive and unreasonable
14    force.
15             32.   The DEFENDANT OFFICERS failed to give Mr. RABOT a
16    verbal warning that deadly force would be used prior to the use of deadly
17    force, and failed to give Mr. RABOT an opportunity to heed any warning
18    prior to their use of excessive and unreasonable force.
19             33.   At the time that the DEFENDANT OFFICERS used excessive
20    and unreasonable deadly force against Mr. RABOT, Mr. RABOT was not an
21    immediate threat of death or serious bodily injury to any person, including
22    the DEFENDANT OFFICERS. Further, there were reasonable alternatives
23    to the use of deadly force.
24             34.   As a direct result of being shot, Mr. RABOT suffered multiple
25    gunshot wounds, suffered serious bodily injury, including pain and suffering,
26    loss of life, and loss of enjoyment of life.
27             35.   Mr. RABOT was shot by the DEFENDANT OFFICERS in the
28    hallway of his house, near the outside of Plaintiff DONNELEY RABOT’S
                                              6                 Case No. 2:20-cv-10562
                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 8 of 41 Page ID #:8




1     bedroom door.
2           36.   During several of the shots fired by the DEFENDANT
3     OFFICERS, Plaintiff DONNELEY RABOT watched his father getting shot
4     by the DEFENDANT OFFICERS.
5           37.   Mr. RABOT fell to the ground right in front of Plaintiff
6     DONNELEY RABOT, with visible gunshot wounds to his body.
7           38.   As a direct result of watching his father getting shot by the
8     DEFENDANT OFFICERS, Plaintiff DONNELEY RABOT suffered severe
9     emotional distress.
10          39.   Thereafter, the DEFENDANT OFFICERS failed to timely render
11    and failed to timely summon medical care for Mr. RABOT, who bleed to
12    death on the ground in his own home.
13          40.   The DEFENDANT OFFICERS stepped over Mr. RABOT’S
14    down body and entered Plaintiff DONNELEY RABOT’S bedroom.
15          41.   The DEFENDANT OFFICERS took Plaintiff DONNELEY into
16    custody, handcuffed him, and escorted him barefoot past his father’s body
17    and into a patrol vehicle on the street.
18          42.   Plaintiff DONNELEY RABOT was unreasonably detained and
19    held without reasonable suspicion or probable cause.
20          43.   The use of force against Mr. RABOT was excessive and
21    objectively unreasonable under the circumstances, especially because Mr.
22    RABOT did not pose an immediate threat of death or serious bodily injury to
23    anyone at the time of the shootings, there were less lethal alternatives
24    available, and no warning that deadly force was going to be used was given
25    prior to the use of deadly force. DEFENDANT OFFICERS discharged their
26    firearms with a purpose to harm and a specific intent to violate Mr.
27    RABOT’S constitutional rights, evidenced by their deliberate indifference
28    and reckless disregard for Mr. RABOT’S constitutional rights.
                                                 7           Case No. 2:20-cv-10562
                                   COMPLAINT FOR DAMAGES
     Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 9 of 41 Page ID #:9




1                               FIRST CLAIM FOR RELIEF
2                                 Fourth Amendment—
3              Unreasonable Search/Unlawful Entry (42 U.S.C. § 1983)
4                   (PLAINTIFFS against DEFENDANT OFFICERS)
5           44.    Plaintiffs repeat and re-allege each and every allegation in
6     paragraphs 1 through 43 of this Complaint with the same force and effect as if
7     fully set forth herein.
8           45.    On information and belief, DEFENDANT OFFICERS did not
9     have a warrant to search PLAINTIFFS or Mr. RABOT’s person or property;
10    did not present any warrant to PLAINTIFFS or Mr. RABOT upon their arrival
11    at their home; did not have exigent circumstances to execute a warrantless
12    search; and did not even provide adequate notice to PLAINTIFFS or Mr.
13    RABOT upon their arrival at his home. Instead, DEFENDANT OFFICERS
14    barged into PLAINTIFFS and Mr. RABOT’s home from the back of the house.
15          46.    PLAINTIFFS and Mr. RABOT never waived his Fourth
16    Amendment rights by giving voluntary and intelligent consent to a warrantless
17    search of his person or property.
18          47.    DEFENDANT OFFICERS unlawfully and unreasonably entered
19    onto PLAINTIFFS and Mr. RABOT’s property and into PLAINTIFFS and Mr.
20    RABOT’s home from the back of the house.
21          48.    The conduct of Defendants DOE OFFICERS was willful, wanton,
22    malicious, and done with reckless disregard for the rights and safety of
23    PLAINTIFFS and Mr. RABOT and therefore warrants the imposition of
24    exemplary and punitive damages as to DEFENDANT OFFICERS.
25          49.    As a result of their misconduct, DEFENDANT OFFICERS are
26    liable for PLAINTIFFS’ and Mr. RABOT’s injuries, either because they were
27    integral participants in the wrongful detention and arrest, or because they
28    failed to intervene to prevent these violations.
                                             8              Case No. 2:20-cv-10562
                                   COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 10 of 41 Page ID #:10




1             50.   Plaintiffs seek survival and wrongful death and punitive damages,
2    as well as other damages permitted by law for the violation of PLAINTIFFS
3    and Mr. RABOT’s rights. Plaintiffs also seek reasonable attorneys’ fees and
4    costs.
5
6                              SECOND CLAIM FOR RELIEF
7                                    Fourth Amendment—
8                         Unreasonable Detention (42 U.S.C. § 1983)
9              (Plaintiff DONNELEY RABOT against DEFENDANT OFFICERS)
10            51.   Plaintiff repeats and re-alleges each and every allegation in
11   paragraphs 1 through 50 of this Complaint with the same force and effect as if
12   fully set forth herein.
13            52.   DEFENDANT OFFICERS detained Plaintiff DONNELEY RABOT
14   without reasonable suspicion and arrested him without probable cause.
15            53.   DEFENDANT OFFICERS acted intentionally when they stepped
16   over Mr. RABOT’S body, after using excessive and unreasonable force on him,
17   took Plaintiff DONNELEY RABOT into custody, and escorted him past his
18   father’s body and into a patrol vehicle.
19            54.   DEFENDANT OFFICERS acted intentionally when they kept
20   Plaintiff DONNELEY RABOT in the patrol vehicle without reasonable suspicion
21   or probable cause for an appreciable amount of time.
22            55.   DEFENDANT OFFICERS also acted intentionally when they
23   transported Plaintiff DONNELEY RABOT to the police station and held him in a
24   room at the police station without reasonable suspicion or probable cause for
25   several hours.
26            56.   Taking Plaintiff DONNELEY RABOT into custody and detaining
27   him for several hours without even telling him the condition of his father who he
28   witnessed being shot by the DEFENDANT OFFICERS was an unreasonable
                                                9                 Case No. 2:20-cv-10562
                                     COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 11 of 41 Page ID #:11




1    seizure.
2          57.    Detaining Plaintiff DONNELEY RABOT without reasonable
3    suspicion or probable cause is a violation of Plaintiff’s particular rights be secure
4    in his person against unreasonable searches and seizures as guaranteed to Plaintiff
5    under the Fourth Amendment to the United States Constitution and applied to
6    state actors by the Fourteenth Amendment. Further, the scope and manner of the
7    detention was unreasonable.
8          58.    The conduct of Defendants DOE OFFICERS was willful, wanton,
9    malicious, and done with reckless disregard for the rights and safety of Plaintiff
10   DONNELEY RABOT and therefore warrants the imposition of exemplary and
11   punitive damages as to DEFENDANT OFFICERS.
12         59.    As a result of their misconduct, DEFENDANT OFFICERS are liable
13   for Plaintiff DONNELEY RABOT’S injuries, either because they were integral
14   participants in the wrongful detention and arrest, or because they failed to intervene
15   to prevent these violations.
16         60.    Plaintiff bring this claim individually, and seeks damages for the
17   violation of his rights. Plaintiff also seeks reasonable attorneys’ fees and costs.
18
19                             THIRD CLAIM FOR RELIEF
20                                  Fourth Amendment –
21                           Excessive Force (42 U.S.C. § 1983)
22                 (By PLAINTIFFS against DEFENDANT OFFICERS)
23         54.    PLAINTIFFS repeat and re-allege each and every allegation of
24   paragraphs 1 through 53, inclusive, as if fully set forth herein.
25         55.    PLAINTIFFS bring this claim for relief in their capacity as the
26   successors in interest of Mr. RABOT, for whom there is no estate opened,
27   under California Code of Civil Procedure § 377.30. This claim for relief
28   arose in Mr. RABOT’S favor, and Mr. RABOT would have been the plaintiff
                                               10                Case No. 2:20-cv-10562
                                    COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 12 of 41 Page ID #:12




1    with respect to this cause of action had he lived.
2          56.    DEFENDANT OFFICERS were acting under color of state law
3    and in the course and scope of their employment as law enforcement officers
4    for the COUNTY.
5          57.    The Fourth Amendment of the United States Constitution, as
6    applied to State Actors by the Fourteenth Amendment, provides the right of
7    every person to be free from the use of excessive force by police officers.
8          58.    DEFENDANT OFFICERS failed to employ tactics to de-escalate
9    the situation, failed to give Mr. RABOT the time and space to understand the
10   presence of law enforcement, failed to give Mr. RABOT proper commands
11   and the time to comply with those commands, failed to give Mr. RABOT the
12   opportunity to cooperate with law enforcement instructions, and failed to
13   give Mr. RABOT a verbal warning prior to the use of deadly force even
14   though it was feasible to do so.
15         59.    Mr. RABOT was not an immediate threat of death or serious
16   bodily harm to any person at the time the use of excessive and unreasonable
17   force was used against him by the DEFENDANT OFFICERS. Mr. RABOT
18   was not attempting to evade or resist by flight. The DEFENDANT
19   OFFICERS were not responding to a serious or violent crime. Further, there
20   were reasonable alternatives available to the DEFENDANT OFFICERS at
21   the time. Further, Mr. RABOT was unassuming at 5’2”, 144 pounds, and 57
22   years old.
23         60.    DEFENDANT OFFICERS used excessive and unreasonable
24   force, including deadly force, against Mr. RABOT when they repeatedly
25   fired their weapons at Mr. RABOT striking him multiple times and killing
26   him. DEFENDANT OFFICERS’ acts and omissions deprived Mr. RABOT
27   of his right to be secure in his person against unreasonable searches and
28   seizures as guaranteed to Mr. RABOT under the Fourth Amendment to the
                                           11               Case No. 2:20-cv-10562
                                 COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 13 of 41 Page ID #:13




1    United States Constitution and applied to state actors by the Fourteenth
2    Amendment.
3            61.   As a direct result of the aforesaid acts and omissions of
4    DEFENDANT OFFICERS, Mr. RABOT suffered great physical and mental
5    injury, fear and emotional distress, and loss of enjoyment of life and loss of
6    life.
7            62.   The conduct of DEFENDANT OFFICERS alleged above was
8    willful, wanton, malicious, and done with reckless disregard for the rights
9    and safety of Mr. RABOT and warrants the imposition of exemplary and
10   punitive damages in an amount according to proof.
11           63.   As a result of their misconduct, DEFENDANT OFFICERS are
12   liable for Plaintiffs, either because they were integral participants in the
13   wrongful detention and arrest, or because they failed to intervene to prevent
14   these violations.
15           64.   PLAINTIFFS seek survival damages, including but not limited to
16   pre-death pain and suffering, loss of life, and loss of enjoyment of life, under
17   this claim. PLAINTIFFS also seek attorneys’ fees and costs under this
18   claim.
19
20                           FOURTH CAUSE OF ACTION
21                                 Fourth Amendment –
22                       Denial of Medical Care (42 U.S.C. § 1983)
23                  (By PLAINTIFFS against DEFENDANT OFFICERS)
24           65.   PLAINTIFFS repeat and reallege each and every allegation of
25   paragraphs 1 through 64, inclusive, as if fully set forth herein.
26           66.   PLAINTIFFS bring this claim for relief in their capacity as the
27   successors in interest of Mr. RABOT, for whom there is no estate opened,
28   under California Code of Civil Procedure § 377.30. This claim for relief
                                             12               Case No. 2:20-cv-10562
                                   COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 14 of 41 Page ID #:14




1    arose in Mr. RABOT’S favor, and Mr. RABOT would have been the Plaintiff
2    with respect to this cause of action had he lived.
3          67.   DEFENDANT OFFICERS were acting under color of state law
4    and in the course and scope of their employment as law enforcement officers
5    for the COUNTY.
6          68.   The denial of medical care by DEFENDANT OFFICERS
7    deprived Mr. RABOT of his right to be secure in his person against
8    unreasonable searches and seizures guaranteed by the Fourth Amendment to
9    the U.S. Constitution, as applied to the states by the Fourteenth Amendment,
10   in violation of 42 U.S.C. § 1983.
11         69.   DEFENDANT OFFICERS failed to provide timely medical care
12   to Mr. RABOT and failed to timely summon medical care for Mr. RABOT.
13   DEFENDANT OFFICERS denial of medical care was a cause of Mr.
14   RABOT’S pain, suffering and death.
15         70.   As a direct result of the aforesaid acts and omissions of
16   DEFENDANT OFFICERS suffered great physical and mental injury, fear
17   and emotional distress leading to his death and the loss of enjoyment of life.
18         71.   The conduct of DEFENDANT OFFICERS alleged above was
19   willful, wanton, malicious, and done with reckless disregard for the rights
20   and safety of DECEDENT and warrants the imposition of exemplary
21   damages in an amount according to proof.
22         72.   As a result of their misconduct, DEFENDANT OFFICERS are
23   liable for Plaintiffs, either because they were integral participants in the
24   wrongful detention and arrest, or because they failed to intervene to prevent
25   these violations.
26         73.   PLAINTIFFS seek survival damages under this claim.
27   PLAINTIFFS also seek attorney fees under this claim.
28
                                            13                Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 15 of 41 Page ID #:15




1                             FIFTH CLAIM FOR RELIEF
2    Fourteenth Amendment – Denial of Familial Relationship (42 U.S.C. § 1983)
3                     (By PLAINTIFFS against DEFENDANT OFFICERS)
4          74.    PLAINTIFFS repeat and re-allege each and every allegation of
5    paragraphs 1 through 73, inclusive, as if fully set forth herein.
6          75.    PLAINTIFFS had a cognizable interest under the Due Process
7    Clause of Fourteenth Amendment of the United States Constitution to be free
8    from state actions that deprive him of life, liberty, or property in such a
9    manner as to shock the conscience, including but not limited to unwarranted
10   state interference in their familial relationship with their father, Mr. RABOT,
11   Decedent.
12         76.    The aforementioned actions of DEFENDANT OFFICERS, along
13   with other undiscovered conduct, shock the conscience, in that they acted
14   with deliberate indifference to the constitutional rights of PLAINTIFFS, and
15   with purpose to harm unrelated to any legitimate law enforcement objective.
16         77.    As a direct and proximate result of these actions, Mr. RABOT
17   experienced pain and suffering and eventually died. DEFENDANT
18   OFFICERS thus violated the substantive due process rights of PLAINTIFFS
19   to be free from unwarranted interference with their familial relationship with
20   Mr. RABOT.
21         78.    As a direct and proximate cause of the acts of DEFENDANT
22   OFFICERS, PLAINTIFFS suffered emotional distress, mental anguish, and
23   pain. PLAINTIFFS have also been deprived of the life-long love,
24   companionship, comfort, support, society, care, and sustenance of Mr.
25   RABOT, and will continue to be so deprived for the remainder of their
26   natural lives.
27         79.    The conduct of DEFENDANT OFFICERS was willful, wanton,
28   malicious, and done with reckless disregard for the rights and safety of Mr.
                                            14               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 16 of 41 Page ID #:16




1    RABOT and PLAINTIFFS and therefore warrants the imposition of
2    exemplary and punitive damages as to DEFENDANT OFFICERS.
3          80.   PLAINTIFFS bring this claim for the interference with their
4    relationship with their father, Mr. RABOT, and seek wrongful death
5    damages for the violation of their rights. PLAINTIFFS also seek attorney’s
6    fees and costs under this claim.
7
8                            SIXTH CLAIM FOR RELIEF
9                                 Municipal Liability –
10          Unconstitutional Custom, Practice, or Policy (42 U.S.C. § 1983)
11                         (By PLAINTIFFS against COUNTY)
12         81.   PLAINTIFFS repeat and re-allege each and every allegation of
13   paragraphs 1 through 80, inclusive, as if fully set forth herein.
14         82.   DEFENDANT OFFICERS were acting under color of state law
15   and in the course and scope of their employment as law enforcement officers
16   for the COUNTY.
17         83.   The acts of DEFENDANT OFFICERS deprived Mr. RABOT and
18   Plaintiffs of their particular rights under the United States Constitution.
19         84.   DEFENDANT OFFICERS acted pursuant to an expressly
20   adopted official policy or longstanding practice or custom of the
21   DEFENDANT COUNTY, and DOES 8-10, inclusive.
22         85.   On information and belief, DEFENDANT OFFICERS were not
23   disciplined, reprimanded, retrained, suspended, or otherwise penalized in
24   connection with deprivation of Mr. RABOT’S rights.
25         86.   DEFENDANT OFFICERS together with other COUNTY
26   policymakers and supervisors, maintained, inter alia, the following
27   unconstitutional customs, practices, and policies:
28               (a)   Using excessive and unreasonable force, including deadly
                                            15               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 17 of 41 Page ID #:17




1        force on persons who do not pose a risk of imminent death or serious
2        bodily injury to others.
3              (b)   Failing to use and exhaust reasonable alternatives to the
4        use of deadly force.
5              (c)   Failing to give adequate commands and time to comply
6        with those commands.
7              (d)   Failing to give adequate verbal warning that the use of
8        deadly force will be used and time to heed such a warning.
9              (e)   Providing inadequate training regarding the use of force,
10       including deadly force, use of force, and use of reasonable alternatives
11       to the use of deadly force.
12             (f)   The handling of situations involving persons suffering
13       from a mental crisis in accordance with their constitutional rights.
14             (g)   Providing inadequate training and policies, including
15       sustainment training, enforcement of the training when it does exist,
16       and re-training, regarding the use of force, the use of deadly force,
17       handling situations involving persons suffering from mental crisis, and
18       de-escalation.
19             (h)   Employing and retaining as law enforcement officers,
20       individuals such as DEFENDANT OFFICERS at all times material
21       herein, knew or reasonably should have known had dangerous
22       propensities for abusing their authority and for using excessive force.
23             (i)   Inadequately supervising, training, controlling, assigning,
24       and disciplining COUNTY officers, and other personnel, including
25       DEFENDANT OFFICERS who COUNTY knew or in the exercise of
26       reasonable care should have known, had the aforementioned
27       propensities or character traits.
28             (j)   Maintaining grossly inadequate procedures for reporting,
                                             16           Case No. 2:20-cv-10562
                                COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 18 of 41 Page ID #:18




1        supervising, investigating, reviewing, disciplining and controlling
2        misconduct by officers of the COUNTY.
3              (k)   Ratifying unconstitutional conduct and failing to
4        adequately discipline COUNTY officers for the above-mentioned
5        categories of misconduct, including inadequate discipline and “slaps
6        on the wrist,” discipline that is so slight as to be out of proportion with
7        the magnitude of the misconduct, and other inadequate discipline that
8        is tantamount to encouraging misconduct.
9              (l)   Announcing that unjustified shootings are “within policy”
10       even when they are later determined in court to be unconstitutional and
11       refusing to discipline, terminate and retrain officers involved in
12       unconstitutional conduct.
13             (m)   Encouraging, accommodating, or facilitating a “blue code
14       of silence,” “blue shield,” “blue wall,” “blue curtain,” “blue veil,” or
15       simply “code of silence,” pursuant to which officers do not report
16       other officers’ errors, misconduct, or crimes. Pursuant to this code of
17       silence, if questioned about an incident of misconduct involving
18       another officer, while following the code, the officer being questioned
19       will claim ignorance of the other officer’s wrongdoing.
20             (n)   Maintaining a policy of inaction and an attitude of
21       indifference towards police shootings, including by failing to
22       discipline, retrain, investigate, terminate, and recommend officers for
23       criminal prosecution who participate in shootings.
24             (o)   Upon information and belief, COUNTY has an unofficial
25       policy, practice and/or custom of finding almost all—if not all—of its
26       officer involved shootings to be within policy, of not disciplining its
27       officers involved in shootings, or not retraining or firing officers
28       involved in shootings, and of not recommending criminal charges
                                          17               Case No. 2:20-cv-10562
                                COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 19 of 41 Page ID #:19




1        against their officers involved in excessive and unreasonable officer-
2        involved shootings. As a result, officers involved in excessive uses of
3        deadly force are allowed back to patrol the streets even though
4        COUNTY knew, or should have known, that these officers have a
5        propensity for using excessive deadly force against the citizens that the
6        officers are supposed to protect and serve, especially against minorities
7        and those in a mentally crisis.
8              (p)   Upon information and belief, as a result of COUNTY
9        policy, custom and/or practices, officers know that if they use deadly
10       excessive force against someone, they will not be disciplined and their
11       use of force will be found within policy, which results in a significant
12       number of COUTNY officers being involved in numerous shootings.
13       This policy, custom and/or practice was established by supervising and
14       managerial employees of COUNTY, specifically, those employees
15       tasked with determining whether officer-involved shootings fall within
16       policy, those employees responsible for disciplining, retraining, and
17       firing employees who use excessive force, and for those employees
18       responsible for making recommendations of criminal charges being
19       filed against officers who use excessive deadly force.
20             (q)   Upon information and belief, this policy, custom and/or
21       practice long lasting and persistent, and existed well before Mr.
22       RABOT was killed by the DEFENDANT OFFICERS. This policy,
23       custom and/or practice was established so that COUNTY officers do
24       not bear the responsibility for the people that they use excessive
25       deadly force against. This policy, custom and/or practice exists so that
26       the public does not have such a negative perception of COUNTY and
27       its law enforcement departments and so that COUNTY can avoid the
28       repercussions associated with its officers’ use of excessive deadly
                                           18             Case No. 2:20-cv-10562
                               COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 20 of 41 Page ID #:20




1          force against citizens, including negative publicity, avoiding criminal
2          prosecution and avoiding civil liability. A significant reason that this
3          policy, custom and/or practice was established was to avoid COUNTY
4          being liable, under a theory of vicarious liability, for the uses of
5          excessive and unreasonable deadly force by its employees. In other
6          words, there is a large financial incentive for COUNTY to erroneously
7          determine that most, if not all, of its officers’ uses of deadly force are
8          within policy. If COUNTY, through its policymakers and supervisors,
9          would admit that their officers were at fault for using excessive and
10         unreasonable deadly force, then COUNTY is well aware of how much
11         they would have to pay for any associated litigation.
12         87.   By reason of the aforementioned acts and omissions,
13   PLAINTIFFS have suffered loss of love, companionship, affection, comfort,
14   care, society, training, guidance, and past and future support of Mr. RABOT,
15   and Mr. RABOT endured substantial pain and suffering, loss of enjoyment of
16   life, and death.
17         88.   DEFENDANTS COUNTY, and DOES 8-10, inclusive, together
18   with various other officials, whether named or unnamed, had either actual or
19   constructive knowledge of the deficient policies, practices and customs
20   alleged herein. Despite having knowledge as stated above, these
21   DEFENDANTS condoned, tolerated and through actions and inactions
22   thereby ratified such policies. Said DEFENDANTS also acted with
23   deliberate indifference to the foreseeable effects and consequences of these
24   policies with respect to the constitutional rights of Mr. RABOT and other
25   individuals similarly situated.
26         89.   By perpetrating, sanctioning, tolerating and ratifying the
27   outrageous conduct and other wrongful acts, DEFENDANTS COUNTY, and
28   DOES 8-10, inclusive, acted with intentional, reckless, and callous disregard
                                            19                Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 21 of 41 Page ID #:21




1    for the Mr. RABOT’S Constitutional rights. Furthermore, the policies,
2    practices, and customs implemented, maintained, and tolerated by
3    DEFENDANTS COUNTY and DOES 8-10, inclusive, were affirmatively
4    linked to and were a significantly influential force behind Mr. RABOT’S
5    injuries.
6          90.   The following are a few examples of DEFENDANT COUNTY’S
7    unconstitutional customs, practices and policies, and continued misconduct:
8                (a)   The October 6, 2020 shooting of Nicholas Burgos, a 39-
9          year-old man shot nine (9) times in the UCLA Harbor Hospital Mental
10         Care Center.
11               (b)   The August 31, 2020 shooting death of Dijon Kizzee.
12               (c)   The June 26, 2019 shooting of Timothy Neal in his home;
13         Case No. 2:20-cv-06315-CBM-JC.
14               (d)   The July 3, 2019 shooting death of the unarmed Rickie
15         Starks; Case No. 19STCV38462.
16               (e)   The August 16, 2017 shooting death of Kenneth Lewis, Jr.;
17         Case No.: 2:18-cv-04910-CBM-SK.
18               (f)   In Berry, et al. v. County of Los Angeles, et al., Case No.:
19         15-cv-09715-BRO (KSx); in events captured on video, numerous Los
20         Angeles County deputies was beat, pepper sprayed, tased, and fired
21         over 30 bullets without warning at John Berry while seated in his car
22         and killing him. Upon information and belief, the County found that
23         the deputies use of force was within policy, and none of the deputies
24         were disciplined, reprimanded, retrained, suspended, or otherwise
25         penalized for their actions.
26               (g)   In V.W., et al. v. County of Los Angeles, et al., Case No.:
27         2:18-cv-03684-FMO-ARG; on February 4, 2018 Deputy Gregory Van
28         Hoesen shot and killed the 16-year-old Anthony Weber, shooting him
                                           20               Case No. 2:20-cv-10562
                                 COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 22 of 41 Page ID #:22




1        in the back while unarmed.
2                 (h)   In K.C.R., et al. v. County of Los Angeles, et al., Case No.:
3        2:13-cv-03806-PSG-SS, on June 21, 2012, the unarmed Kenneth
4        Rivera III was shot and killed by Deputy Norma Silva.
5                 (i)   In C.M., et al. v. County of Los Angeles, et al,, Case No.:
6        2:17-cv-05135-VAP-AGR, on August 2, 2016, Deputy Jeffrey Brito
7        shot and killed the unarmed William Bowers. On information and
8        belief, Deputy Brito was not disciplined, reprimanded, retrained,
9        suspended, or otherwise penalized for his actions.
10                (j)   In Mitchell v. County of Los Angeles, et al., Case No.: CV-
11       8421-RJK (AWx), Defendant COUNTY argued that the use of deadly
12       force against an unarmed civilian (Robert Mitchell) was reasonable;
13       the jury found otherwise, returning a $4,000,000 verdict after finding
14       that Deputy Rick Manes used excessive and unreasonable force when
15       he shot the unarmed Mr. Mitchell in the back six times, killing him.
16       Deputy Manes was not disciplined or retrained for his use of deadly
17       force.
18                (k)   In Gutierrez, et al. v. County of Los Angeles, et al., Case
19       No.: CV-10-7608 PSG (AJWx), a jury found that Deputy David
20       Salazar used excessive and unreasonable force when he shot and killed
21       Efrain Gutierrez, and awarded Mr. Gutierrez’ family $2,000,000.
22       Deputy Salazar was not disciplined or retrained for his use of deadly
23       force.
24                (l)   In Beets v. County of Los Angeles, et al., Case No.: KC-
25       057667, a jury determined that the use of deadly force by the
26       defendant County deputy, was excessive and unreasonable under the
27       circumstances, and returned a $1,035,000 verdict in favor of the
28       plaintiff.
                                            21               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 23 of 41 Page ID #:23




1              (m)   In Jacobo, et al. v. County of Los Angeles, et al., Case No.:
2        CV-11-7212 GW (SSx), on August 8, 2009, County Deputy Mat
3        Taylor shot and killed Ezequiel Jacobo, who was unarmed. Police
4        reports confirmed that Mr. Jacobo was unarmed. Deputy Taylor was
5        not disciplined or retrained for shooting Mr. Jacobo.
6              (n)   In Lobrono, et al. v. County of Los Angeles, et al., Case
7        No.: CV-13-03838, on February 1, 2013, County Deputy Ray Huang
8        shot Michael Lobrono, who was unarmed. Police reports confirmed
9        that Mr. Lobrono was unarmed. Deputy Huang was not disciplined or
10       retrained for his use of deadly force.
11             (o)   In Sanchez v. County of Los Angeles, et al., Case No.: CV
12       13-0383; on April 20, 2013, County Deputy Christopher Gomez shot
13       Chalino Sanchez, who was unarmed and riding his bicycle at the time
14       of the shooting. Police reports confirmed that Mr. Sanchez was
15       unarmed. Deputy Gomez was not disciplined or retrained for his use
16       of deadly force.
17             (p)   In N.K.A., et al. v. County of Los Angeles, et al., Case No.:
18       CV 13-05507; on May 11, 2013, County Deputy Luis Mendoza shot
19       and killed Rigoberto Arceo, who was unarmed and had his hands up at
20       the time of the shooting. Police reports confirmed that Mr. Arceo was
21       unarmed. Deputy Mendoza was not disciplined or retrained for his use
22       of deadly force.
23             (q)   In D.A.B., et al. v. County of Los Angeles, et al., Case No.:
24       CV-14-05207 FMO (ASx); on May 23, 2013, County Deputies Dru
25       Strong and Gregory Rodriguez shot and killed Rashawn Brown, who,
26       according to percipient witnesses, was unarmed at the time he was
27       shot. Deputies Strong and Rodriguez were not disciplined or retrained
28       for their use of deadly force.
                                          22              Case No. 2:20-cv-10562
                                COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 24 of 41 Page ID #:24




1                 (r)   In Gonzalo Martinez v. County of Los Angeles, et al., Case
2          No.: 2:14-cv-05456-DSF-MAN, County Deputy Cuauhtemoc Gonzalez
3          discharged his weapon at a moving vehicle, striking Gonzalo Martinez,
4          who was an unarmed backseat passenger. Deputy Gonzalez was not
5          disciplined or retrained for his use of deadly force.
6                 (s)   In Belia C.M., et al. v. County of Los Angeles, et al., Case
7          No.: 2:15-cv-09585-SJO-FFM, Deputy Espinosa shot and killed Tony
8          C.M., who was unarmed at the time of the shooting. On information
9          and belief, Deputy Espinosa as not disciplined or retrained for his use
10         of deadly force.
11                (t)   In Marian Amaya, et al., v. County of Los Angeles, et al.,
12         Case No.: VC062384, on information and belief, County deputies shot
13         and killed Emiliano Amaya, with shots to Mr. Amaya’s back. On
14         information and belief, the deputies were not disciplined or retrained
15         for their use of deadly force.
16                (u)   The August 4, 2013 shooting of the unarmed Gonzalo
17         Martinez; Case No.: 2:14-cv-05456-DSF-MAN.
18         91.    The acts of each of DEFENDANTS DOES 8-10, inclusive, were
19   willful, wanton, oppressive, malicious, fraudulent, and extremely offensive
20   and unconscionable to any person of normal sensibilities, and therefore
21   warrants imposition of exemplary and punitive damages as to DOES 8-10,
22   inclusive.
23         92.    By reason of the aforementioned acts and omissions of
24   DEFENDANTS COUNTY and DOES 8-10, inclusive, Mr. RABOT suffered
25   pain and suffering, loss of enjoyment of life, and loss of life.
26         93.    Accordingly, DEFENDANTS COUNTY and DOES 8-10,
27   inclusive, each are liable for compensatory damages under 42 U.S.C. § 1983.
28         94.    PLAINTIFFS bring this claim and seek survival damages,
                                            23               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 25 of 41 Page ID #:25




1    including but not limited to pre-death pain and suffering, loss of life, and
2    loss of enjoyment of life. Plaintiff also seek attorneys’ fees and costs under
3    this claim.
4
5                           SEVENTH CLAIM FOR RELIEF
6                Municipal Liability for Failure to Train (42 U.S.C. §1983)
7                           (By PLAINTIFFS against COUNTY)
8          95.     PLAINTIFFS repeat and re-allege each and every allegation in
9    paragraphs 1 through 94 of this Complaint with the same force and effect as
10   if fully set forth herein.
11         96.     DEFENDANT OFFICERS were acting under color of state law
12   and in the course and scope of their employment as law enforcement officers
13   for the COUNTY.
14         97.     The acts of DEFENDANT OFFICERS deprived Mr. RABOT of
15   his particular rights under the United States Constitution.
16         98.     On information and belief, COUNTY failed to properly and
17   adequately train DEFENDANT OFFICERS including but not limited to, with
18   regard to the use of physical force, less than lethal force, and lethal force; the
19   use of reasonable alternatives to the use of deadly force; proper
20   communication, proper warning; utilizing time, space, distance, cover and
21   concealment; pre-shooting tactics, techniques, and procedures; de-escalation;
22   dealing with situations in which a person is experiencing a mental crisis; not
23   waiting for sufficient assets, equipment and personnel, including mental
24   health crisis teams to arrive before engaging in situations; controlling officer
25   emotions and fears including inadequate “warrior training” that imbues
26   officers with irrational fears about every situation and encourages excessive
27   and unreasonable force and overreacting to a situation; inappropriate
28   “shot/don’t shoot” scenarios in training that promote the use of unreasonable
                                            24                Case No. 2:20-cv-10562
                                   COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 26 of 41 Page ID #:26




1    force; continually assessing a situation to justify every shot fired; and
2    providing medical care to person they have injured.
3          99.   The training policies of DEFENDANT COUNTY were not
4    adequate to train its officers to handle the usual and recurring situations with
5    which they must deal, including de-escalation techniques, the use of less
6    than lethal and lethal force, and pre-shooting tactics.
7          100. DEFENDANT COUNTY has numerous officer-involved
8    shootings annually. COUNTY was aware that there was a reoccurring
9    problem with their officers shooting individuals, instead of employing proper
10   de-escalation techniques. In other words, COUNTY was aware that there
11   was a problem involving numerous officer-involved shootings which could
12   have been reasonably avoided had the officers employed well-known and
13   accepted law enforcement tactics and techniques to avoid using
14   unnecessarily and excessive deadly force against these individuals by
15   COUNTY employees.
16         101. The training that COUNTY law enforcement officers, including
17   DEFENDANT OFFICERS, received with regards to using deadly force was
18   inadequate because it has continuously resulted in numerous unreasonable
19   uses of deadly force by COUNTY officers against individuals (going back at
20   least five (5) years). Further, the training that COUNTY officers, including
21   DEFENDANT OFFICERS, received with regards to using deadly force was
22   inadequate because it failed to implement well known and accepted police
23   tactics and techniques for dealing with individuals without having to use
24   deadly force against them. Theses well known and accepted police practices
25   and techniques are routinely used to train law enforcement from other
26   agencies such as the Los Angeles Police Department and the California
27   Highway Patrol.
28         102. DEFENDANT COUNTY’S failure to train includes not having
                                            25                 Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 27 of 41 Page ID #:27




1    training for officers to handle the usual and recurring situations with which
2    they must deal; not providing adequate time and resources for officers to
3    train, when the training does exist, so that the officers can rely on that
4    training during use of force incidents; not enforcing the basic training
5    standards, when they do exist, that are designed to prevent officers from
6    using excessive and unreasonable force; not adequately providing recurring
7    training so that officers do not lose necessary perishable skills, and not re-
8    training officers who have used force in the field.
9          103. DEFENDANT COUNTY has no training or has inadequate
10   training with regard to the following:
11               (a)    Effective communication to enable a peace officer to gain
12         cooperation and voluntary compliance in stressful situations including
13         when confronting a hostile subject.
14               (b)    A law enforcement officer’s responsibility to effectively
15         communicate both in a professional demeanor and with words resulting
16         in improved safety.
17               (c)    Effective communication as a basic element of the use of
18         force with the goal of law enforcement is to gain voluntary compliance
19         without resorting to physical force.
20               (d)    The use of deadly force as the most serious decision a
21         peace officer may ever have to make. Such a decision should be
22         guided by the reverence for human life and, used only when other
23         means of control are unreasonable or have been exhausted.
24               (e)    Reverence for life as the foundation on which the use of
25         deadly force rests. Deadly force as always the last resort used in the
26         direst of circumstances. The authority to use deadly force as an
27         awesome responsibility given to peace officers by the people who
28         expect them to exercise that authority judiciously. In the law
                                              26              Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 28 of 41 Page ID #:28




1        enforcement/community partnership, the expectation that peace
2        officers are self-disciplined and accountable.
3              (f)   Self-control as one of a peace officer’s greatest assets in
4        dealing with a person or a situation.
5              (g)   Unreasonable fear includes overreactions to true potential
6        threats as well as reactions to unreal threats based on prejudice or poor
7        application of past experience.
8              (h)   Unreasonable fear can be responsible for inappropriate
9        responses such as a failure to respond or responding inappropriately
10       (using unreasonable force).
11             (i)   Unreasonable force occurs when the type, degree, and
12       duration of force employed was not necessary nor appropriate.
13             (j)   The community expects that its peace officers will use
14       only reasonable amounts of force. Likewise, it expects that someone,
15       including peace officers, will intervene if reasonable force is exceeded.
16             (k)   Learning the behavior signs and indicators of various
17       special conditions that assist officers in identifying the proper
18       intervention to bring the situation to a quick and safe conclusion. Take
19       control of a situation by using proper communication techniques for
20       persons with disabilities.
21             (l)   Recognition of cues and other indicators in order to make
22       appropriate decisions regarding intervention strategies. To the extent
23       possible, responding officers should observe the behavior exhibited by
24       the person in an effort to determine what is happening and what might
25       be prompting the observed behavior.
26             (m)   Other techniques to the use of deadly force include but are
27       not limited to de-escalation, communication, conflict resolution,
28       defensive tactics, handcuffing and restraints, control devices and
                                           27              Case No. 2:20-cv-10562
                                COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 29 of 41 Page ID #:29




1          techniques, batons, tear gas, OC spray, pepper projectile, kinetic
2          energy projectile, and use of a canine.
3                 (n)    An officer’s subjective fear of future harm alone is
4          insufficient as an imminent threat. An imminent threat is one that
5          requires instant attention.
6                 (o)    Responding officers should de-escalate the situation by
7          introducing themselves and attempt to obtain the person’s name, be
8          patient, polite, clam, courteous and avoid overreacting, speak and
9          move slowly and in a non-threatening manner, moderate the level of
10         direct eye contact, remove distractions, demonstrate active listening
11         skills, and provide sufficient avenues of retreat or escape should the
12         situation become violent.
13         104. DEFENDANT COUNTY and DOES 8-10, inclusive, were
14   deliberately indifferent to the obvious consequences of its failure to train its
15   officers adequately.
16         105. The failure of DEFENDANT COUNTY and DOES 8-10,
17   inclusive, to provide adequate training caused the deprivation of Mr.
18   RABOT’S rights by DEFENDANT OFFICERS that is, DEFENDANT’S
19   failure to train is so closely related to the deprivation of Mr. RABOT’S
20   rights as to be the moving force that caused the ultimate injury.
21         106. By reason of the aforementioned acts and omissions, Mr.
22   RABOT suffered past and future pain and suffering, loss of enjoyment of
23   life, and loss of life.
24         107. Accordingly, DEFENDANT COUNTY and DOES 8-10,
25   inclusive, are liable to PLAINTIFFS for compensatory damages under 42
26   U.S.C. § 1983.
27         108. PLAINTIFFS bring this claim and seek survival damages,
28   including but not limited to pre-death pain and suffering, loss of life, and
                                            28               Case No. 2:20-cv-10562
                                   COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 30 of 41 Page ID #:30




1    loss of enjoyment of life. Plaintiff also seek attorneys’ fees and costs under
2    this claim.
3
4                            EIGHTH CLAIM FOR RELIEF
5                  Municipal Liability – Ratification (42 U.S.C. § 1983)
6                           (By PLAINTIFFS against COUNTY)
7          109. PLAINTIFFS repeat and re-allege each and every allegation in
8    paragraphs 1 through 108 of this Complaint with the same force and effect as
9    if fully set forth herein.
10         110. DEFENDANT OFFICERS were acting under color of state law
11   and in the course and scope of their employment as law enforcement officers
12   for the COUNTY.
13         111. The acts of DEFENDANT OFFICERS deprived Mr. RABOT of
14   his particular rights under the United States Constitution.
15         112. Upon information and belief, a final policymaker, acting under
16   color of law, has a history of ratifying unreasonable uses of force, including
17   deadly force.
18         113. Upon information and belief, a final policymaker, acting under
19   color of law, who had final policymaking authority concerning the acts of
20   DEFENDANT OFFICERS ratified the DEFENDANT OFFICERS’ acts and
21   the bases for them. Upon information and belief, the final policymaker knew
22   of and specifically approved of DEFENDANT OFFICERS’ acts.
23         114. On information and belief, COUNTY final policymakers,
24   including DOES 8-10, inclusive, knew that Mr. RABOT was not an
25   immediate threat of death or serious bodily injury to any person at the time
26   of the DEFENDANT OFFICERS’ use of deadly force.
27         115. On information and belief, the official policies with respect to
28   the incident are that officers are not to use deadly force against an individual
                                            29               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 31 of 41 Page ID #:31




1    unless the individual poses an immediate risk of death or serious bodily
2    injury to the officers or others, or if the individual has inflicted death or
3    serious bodily injury against someone or threatened to do so, the officers
4    may use deadly force to prevent the individual’s escape. The officers’
5    actions deviated from these official policies because Mr. RABOT did not
6    pose an immediate threat of death or serious bodily injury to the involved
7    officers or anyone.
8          116. On information and belief, the COUNTY approved of the
9    officers’ actions after a hearing presented by the officers’ legal counsel to
10   DOES 8-10, inclusive, after which DOES 8-10, inclusive, found the officers’
11   actions to be within the official policies of the COUNTY. On information
12   and belief, the basis for such approval was based on the officers’ self-serving
13   statements that they feared they would be killed or seriously injured, despite
14   evidence to the contrary, including evidence that the involved officers were
15   never physically injured.
16         117. Upon information and belief, a final policymaker has determined
17   (or will determine) that the acts of DEFENDANT OFFICERS were “within
18   policy.”
19         118. By reason of the aforementioned acts and omissions, Mr.
20   RABOT suffered past and future pain and suffering, loss of enjoyment of
21   life, and loss of life.
22         119. Accordingly, DEFENDANT COUNTY and DOES 8-10,
23   inclusive, are liable to PLAINTIFFS’ for compensatory damages under 42
24   U.S.C. § 1983.
25         120. PLAINTIFFS bring this claim and seek survival damages,
26   including but not limited to pre-death pain and suffering, loss of life, and
27   loss of enjoyment of life. Plaintiff also seek attorneys’ fees and costs under
28   this claim.
                                             30               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 32 of 41 Page ID #:32




1                                 NINTH CLAIM FOR RELIEF
2                            False Arrest/False Imprisonment
3        (Plaintiff DONNELEY RABOT against DEFENDANT OFFICERS, and
4                                   COUNTY vicariously)
5          121. Plaintiff repeats and re-alleges each and every allegation in
6    paragraphs 1 through 120 of this Complaint with the same force and effect as
7    if fully set forth herein.
8          122. DEFENDANT OFFICERS, while working as officers for
9    Defendant COUNTY and acting within the course and scope of their duties,
10   intentionally deprived Plaintiff DONNELEY RABOT of his freedom of
11   movement by use of force, threats of force, menace, fraud, deceit, and
12   unreasonable duress. DEFENDANT OFFICERS detained Plaintiff
13   DONNELEY RABOT without reasonable suspicion and arrested him without
14   probable cause.
15         123. Plaintiff DONNELEY RABOT did not knowingly or voluntarily
16   consent.
17         124. DEFENDANT OFFICERS detained Plaintiff DONNELEY
18   RABOT for an appreciable amount of time.
19         125. The conduct of DEFENDANT OFFICERS was a substantial
20   factor in causing the harm to Plaintiff DONNELEY RABOT.
21         126. Defendant COUNTY is vicariously liable for the wrongful acts
22   of DEFENDANT OFFICERS pursuant to section 815.2(a) of the California
23   Government Code, which provides that a public entity is liable for the
24   injuries caused by its employees within the scope of the employment if the
25   employee’s act would subject him or her to liability.
26         127. The conduct of DEFENDANT OFFICERS was malicious,
27   wanton, oppressive, and accomplished with a conscious disregard for the
28   rights of Plaintiff DONNELEY RABOT, entitling Plaintiff to an award of
                                              31             Case No. 2:20-cv-10562
                                     COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 33 of 41 Page ID #:33




1    exemplary and punitive damages.
2          128. As a result of their misconduct, DEFENDANT OFFICERS are
3    liable for Plaintiff DONNELEY RABOT’S injuries, either because they were
4    integral participants in the wrongful detention and arrest, or because they
5    failed to intervene to prevent these violations.
6          129. Plaintiff bring this claim indivudually, and seek damages.
7
8                            TENTH CLAIM FOR RELIEF
9            Battery (Cal. Govt. Code § 820 and California Common Law)
10   (By PLAINTIFFS against DEFENDANT OFFICERS directly, and DEFENDANT
11                                COUNTY vicariously)
12         130. PLAINTIFFS repeat and re-allege each and every allegation of
13   paragraphs 1 through 129, inclusive, as if fully set forth herein.
14         131.   DEFENDANT OFFICERS while working as officers, deputies,
15   sergeants, and in other capacities, for the Los Angeles County Probation
16   Department, and acting within the course and scope of their duties,
17   intentionally shot Mr. RABOT multiple times in his own home. As a result
18   of the actions of DEFENDANT OFFICERS, Mr. RABOT was seriously
19   injured and died. DEFENDANT OFFICERS had no legal justification for
20   using force, including deadly force, against Mr. RABOT, and DEFENDANT
21   OFFICERS use of force while carrying out their duties as officers was an
22   unreasonable under the circumstances.
23         132. At all relevant times, Mr. RABOT was not an immediate threat
24   of death or serious bodily injury to anyone, including DEFENDANT
25   OFFICERS, no warning was given that deadly force was going to be used
26   prior to the use of deadly force, and less than lethal alternatives were
27   available to DEFENDANT OFFICERS.
28         133. DEFENDANT COUNTY is vicariously liable for the wrongful
                                            32               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 34 of 41 Page ID #:34




1    acts of DEFENDANT OFFICERS pursuant to section 815.2 of the California
2    Government Code, which provides that a public entity is liable for injuries
3    caused by its employees within the scope of the employment is the
4    employees’ acts would subject them to liability.
5          134. The conduct of DEFENDANT OFFICERS was malicious,
6    wanton, oppressive, and accomplished with a conscious disregard for the
7    rights of Mr. RABOT, entitling PLAINTIFFS to an award of exemplary and
8    punitive damages.
9          135. PLAINTIFFS seek survival, wrongful death and punitive
10   damages under this claim.
11
12                        ELEVENTH CLAIM FOR RELIEF
13         Negligence (Cal. Govt. Code § 820 and California Common Law)
14      (Wrongful Death by all PLAINTIFFS and Negligent Infliction of Emotional
15                     Distress by Plaintiff DONNELEY RABOT)
16   (By PLAINTIFFS against DEFENDANT OFFICERS directly, and DEFENDANT
17                                COUNTY vicariously)
18         136. PLAINTIFFS repeat and re-allege each and every allegation of
19   paragraphs 1 through 135, inclusive, as if fully set forth herein.
20         137. Peace officers, including DEFENDANT OFFICERS, have a duty
21   to use reasonable care to prevent harm and injury to others. This duty
22   includes using appropriate tactics, giving appropriate commands, giving
23   appropriate warnings, use of de-escalation techniques, and not using any
24   force unless necessary, using the least amount of force necessary, and only
25   using deadly force as a last resort, and providing timely medical care for a
26   person the DEFENDANT OFFICERS intentionally harmed. These duties
27   also include the DEFENDANT OFFICERS responsibility to follow their
28   training and policies, responsibility to ensure they are properly trained and
                                            33               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 35 of 41 Page ID #:35




1    equipped to perform their duties in accordance with the department policies,
2    and properly investigate and report on their use of force incidents.
3          138. The DEFENDANT OFFICERS breached their duty of care.
4    Upon information and belief, the actions and inactions of DEFENDANT
5    OFFICERS were negligent and reckless, including but not limited to:
6                (a)    the failure to properly and adequately assess the need to
7          use force against Mr. RABOT;
8                (b)    the negligent tactics and handling of the situation with Mr.
9          RABOT, including pre-shooting negligence and failure to utilize de-
10         escalation techniques;
11               (c)    the negligent scope and manner of the search, entry of
12         one’s home, detention, arrest, and use of force, against Mr. RABOT;
13               (d)    the negligent scope and manner of the search, entry of
14         one’s home, arrest and detention against PLAINTIFF DONNELEY;
15         and
16               (e)    the failure to intervene on other officers’ use of excessive
17         and unreasonable force.
18         139. As a direct and proximate result of DEFENDANT OFFICERS’
19   conduct as alleged above, and other undiscovered negligent conduct, Mr.
20   RABOT was caused to suffer severe past and future mental and physical pain
21   and suffering, loss of enjoyment of life, and loss of life.
22         140. At all relevant times, Mr. RABOT was not an immediate threat
23   of death or serious bodily injury to anyone, no warning was given that
24   deadly force was going to be used prior to the use of deadly force, and less
25   than lethal alternatives were available to DEFENDANT OFFICERS.
26         141. DEFENDANT COUNTY is vicariously liable for the wrongful
27   acts of DEFENDANT OFFICERS’ pursuant to section 815.2(a) of the
28   California Government Code, which provides that a public entity is liable for
                                            34                Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 36 of 41 Page ID #:36




1    the injuries caused by its employees within the scope of the employment if
2    the employees’ act would subject him or her to liability.
3          142. PLAINTIFFS seek wrongful death damages under this claim.
4          143. The DEFENDANT OFFICERS negligently caused physical
5    injury to Mr. RABOT when the DEFENDANT OFFICERS discharged their
6    firearms at Mr. RABOT, striking him multiple times. The use of force,
7    including deadly force, by the DEFENDANT OFFICERS was excessive,
8    unreasonable, and the DEFENDANT OFFICERS were negligent when they
9    discharged their firearms at Mr. RABOT, including pre-shooting negligent
10   conduct, actions, inactions, and tactics, and their post-shooting negligent
11   conduct, actions and inactions.
12         144. PLAINTIFF DONNELEY RABOT was present at the scene,
13   which is the residence he shared with Mr. RABOT, when the DEFENDANT
14   OFFICERS discharged their firearms at Mr. RABOT, and PLAINTIFF
15   DONNELEY RABOT was aware that Mr. RABOT was being injured.
16         145. As a result of having lethal force unreasonably fired at Mr.
17   RABOT, and PLAINTIFF DONNELEY RABOT being present at the scene
18   and seeing his father being shot repeatedly by the DEFENDANT
19   OFFICERS, PLAINTIFF DONNELEY RABOT suffered severe emotional
20   distress. As a direct and proximate result of DEFENDANT OFFICERS’
21   unreasonable detention of PLAINTIFF DONELLEY RABOT after the
22   shooting, he further sustained emotional injuries.
23         146. On information and belief, an ordinary reasonable person would
24   be unable to cope with seeing their loved one shot repeatedly, especially at
25   their own residence which they shared.
26         147. Defendant COUNTY is vicariously liable for the wrongful acts
27   of the DEFENDANT OFFICERS, pursuant to section 815.2(a) of the
28   California Government Code, which provides that a public entity is liable for
                                           35               Case No. 2:20-cv-10562
                                 COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 37 of 41 Page ID #:37




1    the injuries caused by its employees within the course and scope of the
2    employment if the employee’s act would subject him or her to liability.
3          148. PLAINTIFF DONNELEY RABOT bring this claim individually
4    and seek damages for his severe emotional distress.
5          149. PLAINTIFFS seek wrongful death and punitive damages under
6    this claim.
7
8                           TWELFTH CLAIM FOR RELIEF
9           Violation of Cal. Civ. Code § 52.1 and California Common Law)
10                     (By PLAINTIFFS against all DEFENDANTS)
11         150. PLAINTIFFS repeat and re-allege each and every allegation in
12   paragraphs 1 through 149 of this Complaint with the same force and effect as
13   if fully set forth herein.
14         151. The Bane Act, the California Constitution and California
15   common law prohibit the use of excessive force by law enforcement.
16   California Civil Code, Section 52.1(b) authorizes a private right of action
17   and permits survival actions for such claims. “[A] successful claim for
18   excessive force under the Fourth Amendment provides the basis for a
19   successful claim under § 52.1.” Chaudhry v. City of Los Angeles, 751 F.3d
20   1096, 1105-06 (9th Cir. 2014); citing Cameron v. Craig, 713 F.3d 1012,
21   1022 (9th Cir. 2013) (“[T]he elements of the excessive force claim under §
22   52.1 are the same as under § 1983.”); Bender v. Cnty. of L.A., 217
23   Cal.App.4th 968, 976 (2013) (“an unlawful [seizure]—when accompanied by
24   unnecessary, deliberate and excessive force—is [] within the protection of
25   the Bane Act”).
26         152. DEFENDANT OFFICERS violated PLAINTIFFS and Mr.
27   RABOT’S Fourth Amendment rights to be free from unreasonable search
28   and seizures when they entered into their home, used excessive and
                                           36               Case No. 2:20-cv-10562
                                  COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 38 of 41 Page ID #:38




1    unreasonable force against Mr. RABOT, denied Mr. RABOT medical care,
2    and unreasonably detained Plaintiff DONNELEY RABOT. DEFENDANTS
3    specifically intended to violate PLAINTIFFS and Mr. RABOT’S
4    constitutional rights as stated above, as demonstrated by DEFENDANTS’
5    reckless disregard for PLAINTIFFS and Mr. RABOT’S constitutional rights.
6    Thus, PLAINTIFFS can recover for violation of the Bane Act. See Reese v.
7    County of Sacramento, 888 F.3d 1030, 1040-45 (2018).
8          153. On October 22, 2019, DEFENDANTS unlawfully entered
9    PLAINTIFFS’ residence, DEFENDANTS seized Mr. RABOT when
10   DEFENDANTS fired multiple gunshots at Mr. RABOT, striking him in
11   multiple places, DEFENDANTS failed to timely provide Mr. RABOT
12   medical care, and DEFENDANTS unreasonably detained Plaintiff
13   DONNELEY RABOT. Within minutes of their arrival and unreasonable
14   entry in the back of PLAINTIFFS’ house, DEFENDANTS shot Mr. RABOT,
15   DEFENDANTS issued no commands or warnings before they shot Mr.
16   RABOT, and DEFENDANTS made no efforts to de-escalate the situation
17   upon his arrival or formulate a tactical plan. Then DEFENDANTS failed to
18   timely provide or failed to allow medical assistance for Mr. RABOT, and
19   took Plaintiff DONNELEY RABOT into custody, holding him for hours.
20         154. At all times prior to the deployment of multiple gunshots fired at
21   Mr. RABOT, DEFENDANTS had access to cover; DEFENDANTS were not
22   at risk of immediate death or serious bodily injury based on Mr. RABOT’S
23   actions; DEFENDANTS had time to issue proper commands to Mr. RABOT;
24   DEFENDANTS had time to allow Mr. RABOT to comply with commands if
25   they were given; DEFENDANTS were armed with less-lethal force options;
26   it was feasible for DEFENDANTS to utilize those less-lethal force options;
27   there were several other reasonable alternatives to the use of deadly force
28   available to the DEFENDANTS; and DEFENDANTS failed to exhaust all
                                           37               Case No. 2:20-cv-10562
                                 COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 39 of 41 Page ID #:39




1    reasonable less-lethal force options.
2          155. DEFENDANTS violated Mr. RABOT’S Constitutional right to
3    be free from excessive and unreasonable force by police officers.
4    DEFENDANTS intended to violate Mr. RABOT’S rights and/or acted with
5    reckless disregard with regard to Mr. RABOT’S Constitutional rights, which
6    is evidence that they intended to violate Mr. RABOT’S rights.
7          156. Mr. RABOT was caused to suffer severe pain and suffering, loss
8    of enjoyment of life and loss of life. The conduct of DEFENDANTS was a
9    substantial factor in causing the harm, losses, injuries, and damages of Mr.
10   RABOT.
11         157. DEFENDANT COUNTY is vicariously liable for the wrongful
12   acts of DEFENDANT OFFICERS pursuant to section 815.2(a) of the
13   California Government Code, which provides that a public entity is liable for
14   the injuries caused by its employees within the scope of the employment if
15   the employee’s acts would subject him or her to liability.
16         158. The conduct of the individual DEFENDANTS was malicious,
17   wanton, oppressive, and accomplished with a conscious disregard for the
18   rights of PLAINTIFFS and Mr. RABOT in that PLAINTIFFS’ and Mr.
19   RABOT’s constitutional rights were intentionally deprived and violated,
20   and/or there was reckless disregard for constitutional rights of PLAINTIFFS
21   and Mr. RABOT. As such, the aforementioned conduct entitles
22   PLAINTIFFS and Mr. RABOT to an award of exemplary and punitive
23   damages.
24         159. PLAINTIFFS also seek costs and attorneys’ fees.
25
26
27
28
                                             38             Case No. 2:20-cv-10562
                                 COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 40 of 41 Page ID #:40




1                                PRAYER FOR RELIEF
2          WHEREFORE, Plaintiffs DONNELEY RABOT; DANELLE RABOT;
3    DAPHNE RABOT; and DESIREE RABOT request entry of judgment in their
4    favor against COUNTY OF LOS ANGELES, and DOES 1-10, inclusive, as
5    follows:
6          1.   For compensatory damages according to proof at trial, under federal
7               and state law;
8          2.   For punitive and exemplary damages against the individual
9               defendants in an amount to be proven at trial;
10         3.   For statutory damages;
11         4.   For reasonable attorneys’ fees including litigation expenses;
12         5.   For costs of suit and interest incurred herein; and
13         6.   For such other and further relief as the Court may deem just and
14              proper.
15
16   Dated: November 19, 2020               LAW OFFICES OF DALE K. GALIPO

17
18                                    By:              /s/ Dale K. Galipo
                                            Dale K. Galipo
19                                          Marcel F. Sincich
20                                          Attorneys for Plaintiffs

21
22
23
24
25
26
27
28
                                            39                Case No. 2:20-cv-10562
                                 COMPLAINT FOR DAMAGES
 Case 2:20-cv-10562 Document 1 Filed 11/19/20 Page 41 of 41 Page ID #:41




1                               DEMAND FOR JURY TRIAL
2              PLAINTIFFS hereby submit this demand that this action be tried in front of
3    a jury.
4
5     Dated: November 19, 2020                  LAW OFFICES OF DALE K. GALIPO

6
7                                         By:              /s/ Dale K. Galipo
                                                Dale K. Galipo
8                                               Marcel F. Sincich
9                                               Attorneys for Plaintiffs

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                40               Case No. 2:20-cv-10562
                                     COMPLAINT FOR DAMAGES
